11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Nathan Lee Anders,                    * Original Mandamus Proceeding

No. 11-15-00268-CR                          * November 12, 2015

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)


      This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, we deny Relator’s petition for writ of
mandamus against the trial court.